department of the treasury_department of the treasury_department of the treasury internal_revenue_service internal_revenue_service internal_revenue_service washington d c washington d c washington d c date number release date cc dom fs it a tl-n-5122-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject tl-n-5122-99-wli2 wpd_ this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp x year year issue s whether the amounts paid_by corp x for its year and year tax years pursuant to the florida everglades agricultural privilege_tax can be deducted as a tax pursuant to sec_164 whether the amounts paid_by corp x pursuant to the everglades agricultural privilege_tax are deductible as an ordinary and necessary business_expense pursuant to sec_162 conclusion the amounts paid_by corp x pursuant to the everglades agricultural privilege_tax are not deductible as a tax pursuant to sec_164 because the everglades agricultural privilege_tax is an item similar to a tax but it is not a tax the everglades agricultural privilege_tax can be deducted because it was paid_or_accrued in carrying_on_a_trade_or_business and it is not a capital_expenditure facts the south florida water management district hereinafter referred to as district was created during for purposes of flood control and water conservation for the south florida area during the responsibilities of the district were greatly expanded from flood control to a full range of water management activities including the conservation development and proper utilization of surface and groundwater the supplying of water storage for beneficial purposes prevention of damage from floods soil erosion and excessive drainage and preservation of natural_resources fish and wildlife florida undertook clean-up efforts in the everglades throughout the 1980s but in the federal government sued the district and the state of florida for allegedly not enforcing water quality laws in the loxahatchee national wildlife refuge and the everglades national park two federal areas in an effort to end the litigation with the federal government the florida legislature passed the everglades protection act during this law was intended to promote the restoration and protection of the everglades and to reduce the levels of phosphorus in the water flowing into the everglades protection area including the loxahatchee national wildlife refuge and the everglades national park the goal of the everglades protection act was to insure that all everglades waters met the standards necessary to sustain recreation and a healthy well-balanced population of fish and wildlife by the year to accomplish the phosphorus reduction and the protection of the everglades the act granted the district the authority to collect fees to fund an agricultural stormwater management system1 and the power of eminent_domain to acquire the necessary land the lawsuit was settled later that year states are encouraged by the federal water pollution control act administered by the environmental protection agency to develop area-wide waste treatment management plans to treat agricultural run-off miccosukee tribe of indians of florida v united_states u s dist lexis s d fla in addition to agreeing to establish stormwater treatment areas the agreement settling the litigation provided for a regulatory permitting program aimed at agricultural discharges from the everglades agricultural area pursuant to the regulatory program the district would regulate the water quality of agricultural discharges through a permitting scheme by which permit applicants would be required to comply with designated phosphorus load allocations and adopt best management practices stormwater retention sediment control and restrictions on the use of pesticides and fertilizer aimed at reducing the level of phosphorus in agricultural discharge 847_fsupp_1567 s d fla aff’d in part 28_f3d_1563 11th cir during florida passed the everglades forever act to promote the expeditious implementation of the everglades restoration and protection program and to end litigation brought challenging the clean-up plan the act established the everglades agricultural privilege_tax for the privilege of conducting an agricultural trade_or_business on property located within the everglades agricultural area or the c-139 basin these are two areas located south of lake okeechobee with primarily agricultural lands the everglades agricultural area was determined to contribute percent of the phosphorus entering the everglades protection area with the c-139 basin contributing percent of the phosphorus entering the everglades protection area phosphorus is a necessary element in the fertilizer used by the agricultural growers its presence in the drainage waters that travel through the ditches and canals of the district is considered a contaminant as it enters the everglades protection area the funds collected from the everglades agricultural privilege_tax are used for the construction of stormwater treatment areas hereinafter referred to as stas which clean the runoff and drainage from the agricultural area prior to the water entering the everglades protection area the stas consist of approximately big_number acres of water retention ponds constructed marshlands and drainage improvements such as pumps ditches and canals water leaving the agricultural properties generally flows southward through district canals persons wanting to discharge into the canals had to obtain permits the water from the canals is pumped into containment ponds where measurements are taken and the flow through the stas can be regulated to obtain a beneficial rate of water entering the everglades the water is then pumped out of the containment ponds and allowed to enter the constructed marsh section the plants in the marsh filter the water and reduce the level of phosphorus in the water the initial test sta was determined to be a success and reduced the level of phosphorus in the water by percent the estimated costs of building the stas was apportioned between farmers state government and the federal government based on the burden each group would place on the system none of the amounts collected from the everglades agricultural privilege_tax is used for restoration of the florida everglades the actual restoration costs are funded by other sources such as state and federal monies highway toll revenues and the mitigation settlement corp x owns and leases agricultural land in the everglades agricultural area corp x had permits allowing it to discharge into several canals these canals would be treated by various stas which were scheduled to be built as part of the program to improve and maintain the everglades for year and year corp x paid the everglades agricultural privilege_tax and deducted the amounts paid as real_property_taxes on its federal tax returns law and analysis sec_164 a deduction is allowed for any qualified_tax pursuant to sec_164 there are five specifically enumerated categories of taxes that are deductible regardless of the existence of a trade_or_business or for-profit activity these five categories are specified at sec_164 - they include state and local and foreign real_property_taxes sec_164 the deduction is statutorily denied for certain taxes even if paid_or_accrued in carrying_on_a_trade_or_business or for-profit activity these taxes include taxes assessed against local benefits of a kind tending to increase the value of the property assessed except taxes allocable to maintenance or interest charges sec_164 taxes that are in neither list specifically enumerated deductible or nondeductible taxes are deductible if paid_or_accrued in carrying_on_a_trade_or_business or for- profit activity pursuant to the flush language to sec_164 however state local or foreign taxes other than real_property_taxes and the other specified taxes that are incurred in connection with the acquisition or disposition of property are to be capitalized even if incurred_in_a_trade_or_business or in a for-profit activity sec_164 last sentence of flush language h conf_rep vol at ii- corp x deducted the everglades agricultural privilege_tax as a real_property tax pursuant to sec_164 such a deduction is not appropriate under that code section sec_1_164-3 defines real_property_taxes as follows the term ‘real property taxes’ means taxes imposed on interests_in_real_property and levied for the general_public welfare but it does not include taxes assessed against local benefits see sec_1_164-4 sec_1_164-4 discusses taxes for local benefits it further defines real_property_taxes as follows the real_property_taxes deductible are those levied for the general_public welfare by the proper taxing authorities at a like rate against all properties in the territory over which such authorities have jurisdiction see 73_tc_621 wright rumstad properties limited_partnership v united_states u s claims lexis fed cl fla stat ch imposes the everglades agricultural privilege_tax it provides a there is hereby imposed an annual everglades agricultural privilege_tax for the privilege of conducting an agricultural trade_or_business on all real_property located within the eaa everglades agricultural area that is classified as agricultural and leasehold or other interests_in_real_property located within the eaa owned by the united_states the state or any agency thereof permitting the property to be used for agricultural purposes it is hereby determined by the legislature that the privilege of conducting an agricultural trade_or_business on such property constitutes a reasonable basis for imposition of the everglades agricultural privilege_tax and that logical differences exist between the agricultural use of such property and the use of other_property within the eaa for residential or nonagricultural commercial use the everglades agricultural privilege_tax is not levied on all properties within the same tax jurisdiction at a like rate therefore amounts paid_or_accrued pursuant to the everglades agricultural privilege_tax cannot be deducted as real_property_taxes pursuant to sec_164 some items are similar to taxes but are not taxes items that are not taxes are deductible only if they are ordinary and necessary expenses of carrying_on_a_trade_or_business or ordinary and necessary expenses of a for-profit activity sec_162 sec_212 as is explained in greater detail below the everglades agricultural privilege_tax is not a tax therefore it is not deductible under sec_164 the service has defined a tax as follows a tax is an enforced contribution pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenue to be used for public or governmental purposes taxes are not payments for some special privilege granted or service rendered and are therefore distinguishable from various other charges imposed for particular purposes under particular powers or functions of the government ordinarily when amounts are paid into a specific fund or earmarked for a specific purpose they are treated as imposed as a regulatory measure or as a charge for a privilege or service rendered revrul_77_29 1977_1_cb_44 in revrul_77_29 the service addressed whether an annual fee imposed by the county on all real_property for the collection and disposal of refuse was deductible as a real_estate tax the assessed value of the property determined the amount of the tax imposed on such property all property assessed at over a stated dollar amount was subject_to a maximum fee additional fees were imposed for special services the fees were deemed assessments under state law and were enforceable and collected in the same manner as county ad_valorem_taxes the fees were specifically earmarked for sanitation services and ordinarily fully funded the county sanitation department the revenue_ruling concluded that the sanitation fees were not deductible as real_property_taxes under sec_164 the rationale was that the fees were for sanitation services provided by the county were specifically earmarked for the sanitation department and were not levied at a like rate against all property in the county the service has recognized that the term used for a charge is not controlling in revrul_61_152 1961_2_cb_42 the service noted t he question whether a particular charge is to be regarded as a tax depends upon its real nature if it is in the nature of a tax it is not material that it may be called by a different name conversely if it is not in the nature of a tax it is not material that it may be so called see also revrul_71_49 1971_1_cb_103 in revrul_61_152 the service opined that charges imposed upon the owners of buildings and tangible_personal_property in wheeling west virginia for fire and police services were taxes within the meaning of sec_164 the revenue_ruling concluded that the charges were deductible notwithstanding their local characterization as charges for services upon the users thereof the revenue_ruling reached this result because the charges were exacted at a uniform rate from all owners of designated property while designated as a service charge there was no reasonable relation between the charge and the extent of the services provided there was no variation in the rate of the charges to allow for properties subject_to varying degrees of risk the revenue_ruling distinguished its fact pattern from situations in which the municipal charge for services was measured by the benefits which were or could be derived therefrom in revrul_71_49 the service concluded that tax equivalency payments could be deducted as real_estate_taxes pursuant to sec_164 the payments were made to a city educational construction fund fund which leased high-rise structures on air space above school structures instead of the city collecting real_estate_taxes on the space rights covered by the leasehold and then paying a rental fee to the fund in an amount necessary for the fund to meet debt service payments incurred to pay for construction of the school portion of the structure the payments were made directly to the fund by the lessees the revenue_ruling recognized that ordinarily when amounts are paid into a specific fund they are imposed as a regulatory measure such as licensing fees or as a charge for a privilege or service rendered the revenue_ruling concluded that a different result was required under its facts the charges were to obtain revenue the city would otherwise lose because it treated the fund as a tax-exempt corporation the charges were measured by and equal to the amounts imposed by the regular taxing statutes and the payments were designated for a public purpose rather than for some privilege service or regulatory function or for some local benefit tending to increase the value of the property upon which the payments are made examining the criteria relied upon in the revenue rulings in determining whether a charge was or was not a tax it is apparent that the florida everglades agricultural privilege_tax is not a tax it is a charge for a service provided the everglades agricultural privilege_tax was imposed to pay for the phosphorus removal service provided by the district the fees collected were specifically earmarked for the stormwater treatment areas see everglades project funding the charges were not levied at a like rate against all properties located in the district as described above thus under the rationale in revrul_77_29 the everglades agricultural privilege_tax charge is not a tax despite its nomenclature this is borne out by an even closer examination of the statute enacted for the everglades improvement and management fla stat ch special_assessments are imposed against agricultural land in the eaa via the everglades agricultural privilege_tax in fla stat ch special_assessments are imposed against agricultural land in the c-139 basin via the c-139 agricultural privilege_tax in fla stat ch the florida legislature allowed the district to levy special_assessments to fund additional stormwater management systems for other benefit areas fla stat ch the charges imposed by the everglades agricultural privilege_tax and the c-139 agricultural tax are not levied against all agricultural lands at the same rate as was previously noted the everglades agricultural privilege_tax was imposed on real_property classified as agricultural located within the eaa the c-139 agricultural privilege_tax parallels the everglades agricultural privilege_tax but it is imposed upon real_property classified as agricultural located within the c-139 basin the everglades agricultural privilege_tax was to be assessed at a statutorily prescribed rate per acre per year a minimum rate was also prescribed beneath which the privilege_tax could not fall despite reductions in the phosphorus load being treated owners lessees or other appropriate interestholders of the property can apply to have the privilege_tax reduced to a minimum_tax by proving that the phosphorus load attributable to such parcel of property was reduced furthermore the privilege_tax imposed on vegetable farmers was statutorily set at the minimum rate for the c-139 basin the privilege_tax was initially set by taking a set amount and dividing it by the number of agricultural acres during each year the florida legislature allowed the district to levy special_assessments for benefit areas not subject_to the everglades agricultural privilege_tax or the c-139 agricultural privilege_tax these levies have to have a reasonable relationship to the benefits received fla stat ch provides as follows a in addition to all other legally available funding mechanisms the district may create one or more stormwater management benefit areas including property located outside the eaa and the c-139 basin and property within the eaa and the c-139 basin that is not subject_to the everglades agricultural privilege_tax or the c-139 agricultural privilege_tax the district may levy special_assessments within said benefit areas to fund the planning acquisition construction financing operation maintenance and administration of stormwater management systems for the benefitted areas any benefit area in which property owners receive substantially different levels of stormwater management system benefits shall include stormwater management benefit subareas within which different per acre assessments shall be levied from subarea to subarea based upon a reasonable relationship to benefits received emphasis added the florida legislature went on to emphasize that the special_assessments were to be used only for water quality treatment and that the assessments could not exceed the cost of providing water management attributable to water quality treatment the legislature specifically provided that the costs for hydroperiod restoration one of the goals of the statute had to be provided by funds other than those derived from the special_assessments fla stat ch d provides as follows in no event shall the amount of funds collected for storm water management facilities pursuant to paragraph a exceed the cost of providing water management attributable to water quality treatment resulting from the operation of stormwater management systems of the landowners to be assessed such water quality treatment may be required by the plan or permits issued by the district prior to the imposition of assessments pursuant to paragraph a for construction of new stormwater management systems or the acquisition of necessary land the district shall establish the general purpose design and function of the new system sufficient to make a fair and reasonable determination of the estimated costs of water management attributable to water quality treatment resulting from operation of stormwater management systems of the landowners to be assessed this determination shall establish the proportion of the total anticipated costs attributable to the landowners in determining the costs to be imposed by assessments the district shall consider the extent to which nutrients originate from external sources beyond the control of the landowners to be assessed costs for hydroperiod restoration within the everglades protection area shall be provided by funds other than those derived from the assessments the property owners are being assessed for the costs of treating contaminants in order to preserve water quality thus the fees collected are for a service provided by the county the fees are earmarked for the service and only for the service not for public or governmental purposes see revrul_77_29 furthermore there is a relation between the fees and the extent of the services provided there is a variation in the rate of the charges to allow for the fact that different properties produce different amounts of contaminants see revrul_61_152 therefore the everglades agricultural privilege_tax is not a tax and cannot be deducted pursuant to sec_164 the case law also supports this finding the courts have recognized that it can be difficult to determine whether an assessment qualifies as a tax pursuant to sec_164 the fifth circuit stated this difficulty as follows a more difficult question is presented in determining whether the assessment qualifies as a tax under sec_164 of the code prior to the amendments and during the taxable_year sec_164 provided that taxes paid_or_accrued within the taxable_year were deductible with certain exceptions not applicable here no definition of ‘taxes’ is found in the code as is frequently the case the drafting of an acceptable definition has proven easier than applying the definition to a particular fact pattern 362_f2d_624 5th cir the board_of_tax_appeals analyzed the differences between fees and taxes in the 24_bta_995 the court recognized that what the statute of a state designated as a fee may be a tax the court held that a tax could be defined as a burden or charge imposed by the legislative power of the state upon persons or property for public use the word fees signifies compensation_for particular acts or services rendered by proper officers in the line of their duties to be paid_by the person obtaining the benefit of the services or at whose instance they were performed where a charge is made primarily for the purpose of revenue it is a tax the court concluded that a charge imposed for changing the par_value of stock was a tax this was because the charge was in substantial excess to the cost of the service rendered by the state the receipts were used for general state purposes and the charge was in substantial excess to the benefit to the corporation in contrast the special_assessments for the stas were imposed upon the lands producing contaminants the fees were earmarked for only that purpose not for general state purposes and the fees bore a reasonable relation to the cost to the district of providing the service in the case of 41_tc_161 the tax_court determined that turnpike tolls were not deductible as taxes under sec_164 the tax_court opined that a tax is a revenue raising levy by a governmental_unit without relationship to a specific governmental privilege or service in the instant case the everglades agricultural privilege_tax is related to the construction and functioning of the stas the funds are not being used for general_public or governmental purposes see also 880_fsupp_1290 c d iowa in 40_br_545 e d pa the court held that monies owed to the city for water and sewer use were charges for services rendered and not taxes the court specifically held that the manner of collection and remedies for non- payment of charges could not transform the charges into taxes therefore in determining whether the everglades agricultural privilege_tax is a tax it is not relevant whether the charge is assessed and collected in the same manner as a real_property tax in plr the service looked at the difference between user fees and taxes the plr looked at several cases and revenue rulings and noted under federal_law amounts paid to a government for the privilege of using or purchasing the government’s property cannot qualify as taxes see which defined ‘tax’ under sec_164 of the code to exclude a levy related ' to a specific governmental privilege or service ' and which likewise defined ‘tax’ under code sec_164 to exclude ‘ a payment for some special privilege granted or service rendered ’ by a government the sands a logging company argued that levies paid to michigan for use of an improved waterway were ‘taxes’ the supreme court rejected this argument stating that there is no analogy between the imposition of taxes and the levying of tolls taxes are levied for the support of the government and are regulated by its necessities tolls are the compensation_for use of another’s property or of improvements made by him and their amount is determined by the cost of the property or of the improvements and consideration of the return which such values or expenditures should yield citations omitted again the amounts paid pursuant to the everglades agricultural privilege_tax are paid to construct and maintain the stas and not for general government purposes once constructed the stas will remove the phosphorus from the agricultural run- off a service to the agricultural landowners thus the charge is a user_fee and not a tax the conclusion that the everglades agricultural privilege_tax is a charge for a service a user_fee and not a tax is strengthened when non-tax areas of the law are examined in 793_fsupp_1370 s d w v the united_states sought an injunction to prevent the assessment and collection of so-called municipal service taxes from the u s postal service and gsa the municipal service taxes were for fire and flood protection services the united_states contended the charges were taxes and that states were without authority to tax the united_states the court concluded the charges were user fees the court noted that a tax is an enforced contribution to provide for the support of government the charges at issue while enacted in a section dealing with the state’s taxing power were fees imposed in a reasonable attempt to charge those who used the fire and flood protection services ie property owners the court noted that although placed in the general revenue account the fees were assessed to recoup funds expended for fire and flood protection in augusta towing co inc v united_states cl_ct cl_ct a towing company challenged the constitutionality of the inland waterway act of the revenue act established a_trust fund to pay for construction and rehabilitation_expenditures for navigation on inland and intracoastal waterways the trust fund was financed by a tax on fuel used in vessels engaged in commercial_waterway_transportation there were exemptions for certain specified vessels the court concluded the charges were a user_fee and not a tax the court held that a charge for services rendered or for conveniences provided is in no sense a tax or a duty the court emphasized that a user_fee is a revenue measure designed to compensate the government for supplying a benefit to the user the court held the fact that the monies collected were placed in a_trust fund intended to be used for waterway maintenance and construction and that the legislative_history emphasized the goal of recovering maintenance and construction costs made this a user_fee intended to recoup part of the cost of facilities provided by the government in 493_us_52 the supreme court upheld a statute requiring payment to the united_states of a percentage of awards made by the iran-united states claims tribunal to american claimants from constitutional challenges the court held the payment was a user_fee intended to reimburse the united_states for its costs in connection with the tribunal the court held that a governmental body has an obvious interest in making those who specifically benefit from its services pay the cost in 339_us_542 a tax of two percent of its fair_market_value was imposed on each common carrier transporting passengers on maryland roads the supreme court held the tax was not wholly invalid as an undue burden on interstate commerce the court held the tax was used by maryland wholly for road purposes and that it was imposed for the privilege of road use the court held so long as the fees are reasonable it is within the discretion of the state to determine whether compensation_for the use of its highways shall be determined by way of a fee or by a toll thus the fee was not a tax but was a user_fee for_the_use_of maryland highways the court noted that a levy will be sustained if it is a fair imposition for_the_use_of highways constructed and maintained by the state or for the cost of traffic regulation in the bankruptcy context the court in 212_br_430 d mass looked at taxes versus user fees for purposes of determining priority of claims the court noted that user fees are meant to restore to the government the costs of the benefits supplied rather than to produce general revenues the everglades agricultural privilege_tax was imposed to pay for the phosphorus removal service to be provided by the district the fees collected were earmarked specifically for the stas and could not be used for any other governmental purposes the fees were charged against those who would be using the service ie people owning or leasing agricultural property thus under the rationale of the above-cases the everglades agricultural privilege_tax is a user_fee not an sec_164 tax corp x cannot deduct the everglades agricultural privilege_tax as a tax pursuant to sec_164 based upon the totality of the facts the everglades agricultural privilege_tax is not a tax2 the amounts paid pursuant thereto are deductible under sec_162 see below even if it were determined that the everglades agricultural privilege_tax was a tax assessed against a local benefit pursuant to sec_164 unless the amounts were capital expenditures the amounts paid could be deducted under sec_162 if they were incurred in the landowners’ trade_or_business revrul_67_337 1967_2_cb_92 revrul_73_188 1973_1_cb_62 nobel v commissioner 70_tc_916 sec_461 sec_162 sec_461 governs when a liability is incurred and taken into account under the cash_receipts_and_disbursements_method amounts representing allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid sec_1_461-1 sec_1_471-6 provides in general that it is optional with the farmer taxpayer to make its return upon an inventory_method or a cash_method_of_accounting corp x makes its return using a cash_method_of_accounting under the cash_basis method_of_accounting deductions are taken for the year in which actually paid unless they should be taken in a different period in order to clearly reflect income private_letter_ruling fees and charges may be deductible as ordinary or necessary business_expenses under sec_162 or as amounts expended for the production_of_income under sec_212 however where such expenditures are capital in nature they must be capitalized sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 allows a deduction for individuals for ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax governmental fees and taxes incurred_in_a_trade_or_business or for-profit activity are deductible under sec_162 and sec_212 as long as they are not capital expenditures the taxpayer is a corporation not an individual so sec_212 is not at issue and will not be further addressed herein the two main requirements for deductibility under sec_162 are the ordinary and necessary and trade_or_business elements there is no statutory or regulatory definition of a trade_or_business it has generally been recognized that any activity of a corporation at least within the scope of its charter is part of its business corporate deductions have rarely been challenged on this aspect of the statute in the absence of questions about which taxpayer benefitted ie the corporation or its shareholders or related companies even if the expense is incurred in carrying_on_a_trade_or_business it must also be an ordinary_and_necessary_expense proximately related to the trade_or_business necessary means merely appropriate or helpful to the business 290_us_111 ordinary connotes a payment which is normal in relation to the business_of_the_taxpayer and the circumstances 308_us_488 in the instant case all the requirements for deductibility under sec_162 have been met corp x is engaged in an agricultural business the expense was a government fee charged to all agricultural landowners and leaseholders in a designated area the amounts collected were to be used to build the stas necessary to remove the phosphorus from the water runoff from the agricultural lands and to operate and maintain the stas once they were operational thus amounts paid pursuant to the everglades agricultural privilege_tax were ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on the business of agriculture while sec_162 generally allows a taxpayer a deduction for ordinary and necessary costs incurred in carrying_on_a_trade_or_business sec_1_263_a_-2 requires that the costs of property having a useful_life substantially beyond the taxable_year must be capitalized sec_161 clarifies the relationship between deductions allowable under sec_162 and capital expenditures under sec_263 and sec_263a sec_161 provides that the deductions allowed in part vi of the code including sec_162 are subject_to the exceptions set forth in part ix including sec_263 and sec_263a thus the capitalization_rules take precedence over the rules for deductions with the result that an expenditure that is otherwise an ordinary and necessary business_expense deductible under sec_162 must be capitalized if it is also a capital_expenditure under sec_263 and sec_263a the principle case involving capitalization is 503_us_79 in that case the supreme court held that certain investment banking and legal fees incurred by a target_corporation incident to a friendly takeover of that corporation created significant long-term benefits for the taxpayer and were capital in nature not currently deductible although the mere presence of an incidental future benefit- some future aspect -may not warrant capitalization a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization indeed the text to the code's capitalization provision sec_263 which refers to permanent improvements or betterments itself envisions an inquiry into the duration and extent of the benefits realized by the taxpayer id pincite an argument could be made that payments made pursuant to the everglades agricultural privilege_tax are for a prepaid benefit sta usage in the future prepayments by definition are considered investments producing only future_benefits generally_accepted_accounting_principles treat prepaid expenses such as insurance interest rent and taxes as current_assets the cost of which is amortized over the life of the asset see accounting research bulletin no ch 3a para sellin attorney’s handbook of accounting para sec_1 g eg generally an expense is considered prepaid if it is paid in a taxable_year prior to the taxable_year in which the benefits therefrom are received 551_f2d_599 5th cir a contention could be made that the everglades agricultural tax was paid in year and year and that the stas will not be operational until a later year therefore the payments at issue herein would arguably be prepaid expenses however this position should not prevail first the payments at issue herein did not result in the acquisition of an asset by corp x affected agricultural property owners and leaseholders will continue to pay the everglades agricultural privilege_tax for at least years and the amounts payable are not dependent upon whether the stas are operational in that year or not therefore payments in year sec_1 and do not affect corp x's receipt of services in the later years when the stas become operational the amounts expended do not result in the acquisition of an asset by corp x for instance prepaid rent or interest is an asset because the payor is entitled to the benefits from the payment in a future period but actually reduce its resources it is not a capital_investment see schneider v commissioner tcmemo_1992_24 second the service postulated a three-part test to determine the current deductibility of prepaid cattle feed in revrul_75_152 1975_1_cb_144 the service argued this test should also be used to determine if prepaid intangible drilling costs could be currently deducted the court agreed the three-part test should be used 79_tc_7 the three-part test is as follows the expenditure must be a payment rather than a mere deposit the prepayment must be made for a valid business_purpose and not merely for tax_avoidance and the deduction of such costs in the taxable_year of prepayment must not result in a material distortion_of_income if by express implied or customary terms a taxpayer retains a unilateral power to get the money back then the monetary transfer is a deposit rather than a payment 85_tc_397 corp x has no unilateral power to recoup the monies paid pursuant to the everglades agricultural privilege_tax from the district therefore the monetary transfer is a payment and the first part of the test is satisfied the tax_court in keller determined that insofar as cash_basis taxpayers are concerned a substantial legitimate business_purpose satisfies the distortion_of_income test the everglades agricultural privilege_tax is a levy imposed by the government on all agricultural landowners or leaseholders in designated areas payment of a government levy serves a legitimate business_purpose even though the third part of the test would not be reached under the keller analysis no material distortion_of_income results from deducting payments made pursuant to the everglades agricultural privilege_tax in the year paid these payments continue to be an annual expense both before the stas are constructed and thereafter see also frysinger v commissioner 645_f2d_523 5th cir therefore even if an argument could be advanced that payments in year sec_1 and are prepayments corp x would be able to deduct them in the years paid in addition to prepaid expenses any amount_paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate are not currently deductible sec_263 the stas are being funded from many sources not just the everglades agricultural privilege_tax the stas are also being funded by ad_valorem_taxes other government levies and other federal and state funds furthermore the stas do not increase the value of corp x's land corp x does not have any ownership or proprietary interest in the stas therefore the amounts expended pursuant to the everglades agricultural privilege_tax do not need to be capitalized for the reasons stated above corp x can currently deduct amounts spent pursuant to the everglades agricultural tax and does not have to capitalize such expenditures sec_162 sec_263 deborah a butler assistant chief_counsel field service
